Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended:1, 3-6, 8 and 12-17
Cancelled: 10-11 
Added: 18
Therefore, claims 1-9 and 12-18 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscato (US 2009/0040296 A1, hereinafter “Moscato”).
As to claim 1, Moscato (Fig. 1) discloses a heads-up display apparatus (0) for attachment to a goggle (16), comprising: 
a) an enclosure (Fig. 4 element 22) for receiving within a first heads-up display and a second heads-up display (14; Para. 0095, binocular micro display will have two viewing glasses for each eye), 
the enclosure having a transparent proximal wall (Fig. 2B element 3, the hollow rectangular void) configured to be placed outside a viewing window (12; Para. 0096) of the goggle (16) and
a distal wall away (Fig. 2B element 25; Para. 0097) from the viewing window (12); and 
b) the proximal wall (Fig. 2B) and the first heads-up display (14) and the second heads-up display (14) are in a line of sight (10) of a user's first and second eyes (Para. 0096, 0100), respectively.

As to claim 2, Moscato (Fig. 2B) discloses the heads-up display apparatus as in claim 1, wherein the proximal wall (3) conforms to a surface of the viewing window (12; Para. 0096).

As to claim 3, Moscato (Fig. 3) discloses the heads-up display apparatus as in claim 1, wherein: a) the enclosure includes a first bracket (Para. 0103, one of the two mating parts to attach the display to goggles) pivotably attached to a second bracket (Para. 0103, second mating part, and the display system can be removed) to hinge the enclosure horizontally (Fig. 5B); and 
b) the second bracket is for attachment to the goggle (Para. 0103, the mating are for attaching the display to the goggle).

As to claim 4, Moscato discloses the heads-up display apparatus as in claim 1, wherein the enclosure is configured to be removably attached to the goggle (5C-5D; Para. 0106, 0108).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juran et al. (US 2018/0304107 A1, hereinafter “Juran”).

As to claim 8, Juran (Fig. 3) discloses a goggle (1), comprising: 
a) a first enclosure (20) including a viewing window (22), the first enclosure for being attached to a user's face to seal the user's eyes from smoke (Para. 0086); 
b) a second enclosure (13) for receiving within a heads-up display (12), the second enclosure is operably attached to the first enclosure (Para. 0150), the second enclosure having a transparent proximal wall (Fig. 3 element “the display screen of the display member 12”)  adjacent to the viewing window (22) of the first enclosure and a distal wall (“the back cover of the display device 10”) away from the viewing window (the back cover of the display device is away from the screen 22); 
c) the proximal wall (Fig. 3 element “the display screen of element 12”), the heads-up display (12) and the viewing window (22) are in a line of sight of a user (2; Para. 0152). 
d) a first bracket (Fig. 5 element 42) attached to the second enclosure (13), a second bracket (134) operably attached to the first enclosure (20; Para. 0150), the first bracket (42) is pivotably attached to the second bracket (134) to hinge the second enclosure horizontally away from the user's line of sight (Fig. 4; Para. 0151, the display device is away from the user’s line of sight in figure 4).

As to claim 9, Juran discloses the goggle as in claim 8, wherein the second enclosure is detachable from the first enclosure (Para. 0122).

As to claim 12, Juran (Fig. 3) discloses the goggle as in claim 8, wherein the second enclosure (13) is positionable away from and above the first enclosure (Fig. 4 element 20, the display enclosure 13 is on the front of the goggles) out of the line of sight of the user (Fig. 4; Para. 0152, the display 13 can be retracted out of sight of the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moscato as applied to claim 1 above, and further in view of Fujishiro (US 2016/0147071 A1, hereinafter “Fujishiro”).

As to claim 5, Moscato does not disclose the heads-up display apparatus as in claim 1, wherein the enclosure includes a strap configured to be placed around a user's head to pull the enclosure against the viewing window, the strap for removably attaching the enclosure to the goggle.
However, Fujishiro (Fig. 3) teaches wherein the enclosure includes a strap (63) configured to be placed around a user's head to pull the enclosure against the viewing window (Fig. 2), the strap for removably attaching the enclosure to the goggle (Para. 0123-0124, Moscato discloses removably attaching the enclosure to the goggle as discussed above).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fujishiro to include a headband/strap in the device disclosed by Moscato. The motivation would have been to fix the HMD device to the user’s head (Fujishiro; Para. 0124). 

As to claim 6, Moscato (Fig. 3) discloses the heads-up display apparatus as in in claim 1, wherein: a) a first bracket is attached to the enclosure (Para. 0103, one of the two mating parts to attach the display to the goggles), the first bracket is pivotably attached to a second bracket (Para. 0103, second mating part on the goggle; Fig. 6; Para. 0104, the display position can be adjusted) 
Moscato does not disclose b b) a strap operably attached to the second bracket, the strap being configured to be placed around a user's head to pull the second bracket against the goggle, the strap for removable attachment of the enclosure to the goggle.
However, Fujishiro teaches b) a strap operably attached to the second bracket (Fig. 3 element 63), the strap being configured to be placed around a user's head to pull the second bracket against the goggle (Fig. 2), the strap for removable attachment of the enclosure to the goggle (Para. 0123-0124, Moscato discloses removably attaching the enclosure to the goggle as discussed above)
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fujishiro to include a headband/strap in the device disclosed by Moscato. The motivation would have been to fix the HMD device to the user’s head (Fujishiro; Para. 0124). 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moscato as applied to claim 1 above, and further in view of Baek et al. (US 2016/0062125 A1, hereinafter “Baek”).

As to claim 7, Moscato does not disclose the heads-up display as in claim 1, wherein the distal wall is transparent.
However, Baek (Fig. 1) teaches wherein the distal wall is transparent (240; Para. 0062).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Baek to include a transparent wall on the display unit in the device disclosed by Moscato. The motivation would have been to enhance the aesthetic of the system (Baek; Para. 0061). 

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Juran in view of Raffle et al. (US 2013/0088413 A1, hereinafter “raffle”).

As to claim 13, Juran (Fig. 7) discloses a goggle (1), comprising: a) an enclosure (20) including a viewing window (22), the enclosure for being attached to a user's face to seal the user's eyes from smoke (Fig. 1; Para. 0002, 0086); and 
b) a first heads-up display (Fig. 1, 7 element 12; Para. 0123) disposed in a line of sight of a user's first eye (Para. 0122-0123), respectively.
Juran does not disclose a first heads-up display and a second heads-up display disposed in a line of sight of a user's first and second eyes. 
However, Raffle (Fig. 4B) teaches a first heads-up display (402) and a second heads-up display (404) disposed in a line of sight of a user's first and second eyes (406, 408; Para. 0055).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Raffle to include two display units in the device disclosed by Teetzel so that a user can simultaneously observe the image from both display units (Raffle; Para. 0055). 

As to claim 14, Raffle (Fig. 4A) teaches the goggle as in claim 13, wherein the first heads-up display (402) and the second heads-up display (404) are disposed on an upper portion of the viewing window (410, 412). 
As to claim 15, Juran (Fig. 7) discloses the goggle as in claim 13, wherein the first heads-up display (12) and the second heads-up display (Raffle teaches second display as discussed above) are disposed on a lower portion of the viewing window (the display 12 is placed at the bottom).

As to claim 16, Juran (Fig. 7) discloses the goggle as in claim 13, wherein the first heads-up display (12) and the second heads-up display are disposed inside the enclosure (22; para. 0055).

As to claim 17, Juran (Fig. 10) discloses the goggle as in claim 13, wherein the first heads-up display (12) and the second heads-up display are disposed outside the enclosure (Para. 0158).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Juran in view of Fujishiro.

As to claim 18, Juran (Fig. 10) discloses a goggle (1), comprising: 
a) a first enclosure (20) including a viewing window (22), the first enclosure for being attached to a user's face to seal the user's eyes from smoke (Para. 0086); 
b) a second enclosure (10) for receiving within a heads-up display (12), the second enclosure is operably attached to the first enclosure (Para. 0158), the second enclosure having a transparent proximal wall (Fig. 12 element “the display screen of the display member 12)  adjacent to the viewing window ( 22) of the first enclosure and a distal wall (“the back cover of the display device 10) away from the viewing window (the back cover of the display device is away from the screen 22); 
c) the proximal wall (Fig. 12 element “the display screen of element 12”), the heads-up display (12) and the viewing window (22) are in a line of sight of a user (4). 
Juran does not disclose d) a strap operatively attached to the second enclosure, the strap being configured be placed around a user's head to pull the second enclosure against the first enclosure.
However, Fujishiro teaches b) a strap operably attached to the second enclosure, the strap being configured to be placed around a user's head to pull the second against the first enclosure.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fujishiro to include a headband/strap in the device disclosed by Juran. The motivation would have been to fix the HMD device to the user’s head (Fujishiro; Para. 0124). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Teetzel (US 2015/0217145 A1) discloses a HMD device for firefighters (Fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625